RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-001850-MR


CHRIS DOUGLAS HAWKINS                                                 APPELLANT



                    APPEAL FROM LYON CIRCUIT COURT
v.                 HONORABLE C.A. WOODALL, III, JUDGE
                         ACTION NO. 19-CI-00089



DEEDRA HART, WARDEN                                                     APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: KRAMER, LAMBERT, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Chris Douglas Hawkins, proceeding pro se, has appealed

from the Lyon Circuit Court’s order dismissing his declaration of rights petition

related to prison disciplinary actions against him that resulted in the loss of good

time credit. We affirm.
             Hawkins is an inmate at Kentucky State Penitentiary (KSP), and this

appeal concerns two prison disciplinary actions, one in May and the other in June

2019. The first incident (Discipline Report (DR) No. KSP-2019-01504) had to do

with a letter Hawkins wrote to Heather Pierce, an inmate at another facility.

Kentucky Correctional Institution for Women (KCIW) Internal Affairs Captain

Rebecca Denham rejected the letter sent to Pierce and turned the letter over to KSP

Internal Affairs Officer Derek Roberts. In the letter, Hawkins “writes a

conversation and conspires of having Inmate Pierce to have sexual relationships

with under age children [and] also has a questionnaire he wrote for Inmate Pierce

to answer in which one question was asked if she would stare at under age children

at a nudist beach.”

             Sergeant Lauren Hawkins investigated the report and spoke with the

two officers involved. Captain Denham said that the letter had been rejected due to

content in that child pornography was discussed. Sergeant Hawkins read the letter

in the evidence room. She also read the report to Hawkins, who responded, “Ms.

Hawkins, you know me (Which I do not), you know that I’m not doing sick shit

like that.” Hawkins explained that he had asked Pierce the questions because he

wanted to make sure she would not want to stare at underage children at a nudist

beach if he were to take her to one. Hawkins disputed the charge against him and




                                         -2-
indicated that he wanted to call Pierce and Officer Roberts to question them at the

hearing.

             As a result of this report, Hawkins was charged with the possession,

creation, or distribution of child pornography pursuant to Kentucky Department of

Corrections Policies and Procedures (CPP) 15.2, Category 6-16. A hearing before

the adjustment committee was held, during which Hawkins stated that he had been

trying to help Pierce and was asking her questions to do this. He denied that there

was any child pornography or writing in the letter. However, he was found guilty,

and his penalty was 30 days in disciplinary segregation and the forfeiture of 180

good time days.

             Hawkins appealed the decision to KSP Warden DeEdra Hart, arguing

that his due process rights had been violated because he was not given the

opportunity to call any witnesses, he was not given advanced notice of the charges

against him, he was not permitted to present exculpatory evidence at the hearing,

and he had not been given a copy of the evidence against him 24 hours prior to the

hearing. He stated that the documents used as evidence were related to Pierce’s

post-conviction case that he had been working on for her. Warden Hart denied his

appeal, finding sufficient evidence to support the adjustment committee’s decision

and that his “due process requirements have been protected, the disciplinary




                                        -3-
violation to be fairly processed in accordance with CPP 15.6 and no justification of

[his] appeal to alter the Committee’s decision.”

             The second disciplinary action (DR No. KSP-2019-01668) involved

an incident with pages being removed from a book in the prison library. While

Hawkins maintained that the book was torn when he received it, Jewell Humphries

reported that he saw Hawkins tear pages out of the library book and place the

pages in a blue folder. Humphries searched the folder and found two pages

containing photos of naked children that had been taken from a book about the

Vietnam War. Sergeant Jason Denny investigated the report and interviewed

Hawkins. Hawkins told him, “I did tear the pages out of the book but it wasn’t

because the pictures were naked children, they were pictures of children that had

been napalmed during Vietnam.” He also interviewed Humphries, who confirmed

his earlier statements. Sergeant Denny confirmed that Hawkins had been in the

library at the time of the incident, but he could not verify this via camera because

camera access was restricted to 3 Cell House RHU.

             As a result of this report, Hawkins was charged with the possession,

creation, or distributing of child pornography pursuant to CPP 15.2, Category 6-16.

He pled not guilty and requested a hearing before the adjustment committee. He

was found guilty and received a penalty of 30 days in disciplinary segregation, the

forfeiture of 180 good time days, and ordered to pay restitution in the amount of


                                         -4-
$12.97. Hawkins appealed the matter to Warden Hart, raising issues as to his

request for the KSP security video footage, the members of the adjustment

committee who decided his case, and his lack of guilt. Warden Hart again

affirmed the decision of the adjustment committee, finding that his due process

rights had been protected and that his disciplinary violation had been fairly

processed.

             Hawkins filed a petition for declaratory judgment pursuant to

Kentucky Revised Statutes (KRS) 418.040 with the Lyon Circuit Court, in which

he alleged that his federal and state constitutional due process rights had been

violated in the disciplinary proceedings. Warden Hart moved to dismiss Hawkins’

petition pursuant to Kentucky Rules of Civil Procedure (CR) 12.02(f) for failure to

state a claim upon which relief could be granted. She asserted that Hawkins’ due

process rights had not been violated and that there was some evidence to support

the findings of the adjustment committee in both cases. Hawkins objected to the

motion to dismiss. In addition, Hawkins filed a motion seeking a temporary

restraining order or preliminary injunction to seek the return of his legal materials

from KSP officials and to prevent them from hindering his access to the courts.

             The circuit court entered an order of dismissal on October 21, 2019,

finding that Hawkins had failed to demonstrate a due process violation. The court

also denied Hawkins’ request for a restraining order or injunction as he had not


                                         -5-
established that his rights were being or would be violated by an adverse party

pursuant to CR 65.04 and because such relief was not appropriate in a declaration

of rights proceeding. This appeal now follows.

             In Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963, 2975, 41 L.

Ed. 2d 935 (1974), the United States Supreme Court stated, “[p]rison disciplinary

proceedings are not part of a criminal prosecution, and the full panoply of rights

due a defendant in such proceedings does not apply.” Citing Wolff, the Supreme

Court in Superintendent, Massachusetts Correctional Institution, Walpole v. Hill,

472 U.S. 445, 454, 105 S. Ct. 2768, 2773, 86 L. Ed. 2d 356 (1985), held:

                    Where a prison disciplinary hearing may result in
             the loss of good time credits, Wolff held that the inmate
             must receive: (1) advance written notice of the
             disciplinary charges; (2) an opportunity, when consistent
             with institutional safety and correctional goals, to call
             witnesses and present documentary evidence in his
             defense; and (3) a written statement by the factfinder of
             the evidence relied on and the reasons for the disciplinary
             action.

(Citation omitted.) Also citing Wolff, the Supreme Court of Kentucky recently

held:

             Accordingly, an inmate facing disciplinary proceedings
             must be given: a hearing before any deprivation of
             property occurs; advance notice of the claimed violation;
             an opportunity to call witnesses and present documentary
             evidence “when permitting him to do so will not be
             unduly hazardous to institutional safety or correctional
             goals”; and a written statement by the factfinder detailing


                                         -6-
             the evidence relied on and the reasons for disciplinary
             action.

Ramirez v. Nietzel, 424 S.W.3d 911, 916 (Ky. 2014) (footnote omitted). In

addition, the Wolff Court mandates impartial fact-finders. 418 U.S. at 564-65, 570-

71, 94 S. Ct. at 2979, 2982.

             “Courts reviewing inmate disciplinary proceedings are to apply a very

deferential standard of review.” Mobley v. Payne, 484 S.W.3d 746, 750 (Ky. App.

2016). The Hill Court held “that revocation of good time does not comport with

the minimum requirements of procedural due process unless the findings of the

prison disciplinary board are supported by some evidence in the record.” Hill, 472
U.S. at 454, 105 S. Ct. at 2773 (internal quotation marks and citation omitted). In

determining the existence of “some evidence,” the Court stated, “[a]scertaining

whether this standard is satisfied does not require examination of the entire record,

independent assessment of the credibility of witnesses, or weighing of the

evidence. Instead, the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Id.,
472 U.S. at 455-56, 105 S. Ct. at 2774 (citations omitted). See also Smith v.

O’Dea, 939 S.W.2d 353 (Ky. App. 1997) (adopting the holding in Hill). Even

“meager” evidence has been found to meet this burden. Hill, 472 U.S. at 457, 105
S. Ct. at 2775; Ramirez, 424 S.W.3d at 917.




                                         -7-
             In Smith v. O’Dea, supra, this Court explained the process of review

for prison disciplinary actions and specifically stated that the summary judgment

standard applies:

             [W]e believe summary judgment for the Corrections
             Department is proper if and only if the inmate’s petition
             and any supporting materials, construed in light of the
             entire agency record (including, if submitted,
             administrators’ affidavits describing the context of their
             acts or decisions), [do] not raise specific, genuine issues
             of material fact sufficient to overcome the presumption
             of agency propriety, and the Department is entitled to
             judgment as a matter of law. The court must be sensitive
             to the possibility of prison abuses and not dismiss
             legitimate petitions merely because of unskilled
             presentations.

O’Dea, 939 S.W.2d at 356 (citation omitted).

             As to the first disciplinary action regarding the letter and

questionnaire sent to an inmate at another facility, we agree with Warden Hart that

Hawkins received sufficient due process during the proceedings and that some

evidence supported the conviction. Hawkins received advanced written notice

through the Disciplinary Report Form Part I, in which Sergeant Hawkins indicated

that Hawkins would be provided with a copy of the form through institutional mail.

This also informed him of his right to call witness and his right to legal aid. And it

memorialized that Hawkins had not waived his right to 24 hours’ notice before the

hearing, that he entered a not guilty plea, and that he had not waived his presence

at the hearing. Hawkins sought to call Officer Roberts and Pierce to testify during

                                          -8-
the hearing. However, Pierce was an inmate at another facility, and Officer

Roberts had recorded his statement in the report. Finally, Hawkins received a

written statement of the evidence relied upon by the fact-finder as well as the

reasons for the disciplinary action. We note that Hawkins never disputed that he

had sent the letter and the questionnaire, which referenced children who were

naked. Rather, he sought to explain that he was trying to help Pierce by sending

the documents. Based upon the evidence presented, the “some evidence” standard

was met to establish Hawkins had violated CPP 15.2, Category 6-16’s prohibition

against creating or distributing any writing of which child pornography is the

subject. Therefore, we find that the circuit court properly dismissed Hawkins’

claim related to this disciplinary action.

             As to the second disciplinary action, we also hold that Hawkins’ due

process rights were not violated and that some evidence supported the conviction.

He again received advanced notice of the charges based upon the notations on the

Disciplinary Report Form Part I, he did not name any witnesses he wished to call,

and the fact-finder provided a written statement of the facts relied upon. The

adjustment committee noted Hawkins’ claim that he had not torn the page out of

the book, but it found more support for the results of Sergeant Denny’s

investigation. And while the photographs were from a book about the Vietnam

War, the photographs on the removed pages were of naked children, which is


                                             -9-
enough to support the charges against Hawkins. We also find no merit in

Hawkins’ arguments related to the lack of the video footage from when he was in

the library based upon Sergeant Denny’s statement that camera access was

restricted to another area or the make-up of the adjustment committee. Therefore,

we also hold that the circuit court properly dismissed Hawkins’ claim related to the

second disciplinary action.

             Finally, we find no merit in Hawkins’ request for a temporary

restraining order for the reasons expressed by the circuit court in its order of

dismissal. His complaints about prison staff in relation to his legal materials and

supplies have no place in this appeal or in the declaratory judgment action below.

             For the foregoing reasons, the order of the Lyon Circuit Court

dismissing Hawkins’ petition for declaration of rights is affirmed.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Chris Douglas Hawkins, pro se              Richard D. Lilly
 Eddyville, Kentucky                        Frankfort, Kentucky




                                         -10-